1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11       TIMOTHY RAY BAKER,                      Case No. 2:18-cv-2301-PA (GJS)
12                  Plaintiff
                                                 ORDER ACCEPTING FINDINGS
13            v.                                 AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
14       SERGEANT F. VILLALOBOS, ET              JUDGE
         AL,
15
                    Defendants.
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all
18   pleadings and other documents filed in this action, including the Report and
19   Recommendation of the assigned United States Magistrate Judge and Plaintiff’s
20   “Opposition” to the Report and Recommendation.1 Further, the Court has engaged
21
22
23
24   1
            Although captioned “opposition to Magistrate Judge Gail J. Standish Report
25   & Recommendation,” Plaintiff does not identify any particular challenge or
     objection to the findings or conclusions of the Magistrate Judge. Rather, Plaintiff
26   seeks to voluntarily dismiss his claims against Defendants Cordero, Archambo, and
     Ramsey for deliberate indifference and excessive force. [Dkt. 49 at 1.] Plaintiff
27   further restates his intention to pursue his claims against Defendants Castro,
     Villalobos, B. Pabon and R. Pabon as addressed in the Report and Recommendation.
28   [Dkt. 49 at 1-3.]
1    in a de novo review of those portions of the Report and Recommendation to which
2    objections have been made.
3          Accordingly, IT IS ORDERED that:
4          (1)    The Magistrate Judge’s Report and Recommendation is approved and
5    accepted.
6          (2)    Based on Plaintiff’s request for voluntary dismissal, Defendants
7    Cordero, Archambo, and Ramsey are dismissed pursuant to Federal Rule of Civil
8    Procedure 41(a). Fed. R. Civ. P. 41(a)(1)(A)(i).
9          (3)    This action now proceeds against:
10                (a)   Defendants Villalobos, Castro, B. Pabon, and R. Pabon on
11                Plaintiff’s excessive force claim; and
12                (b)    Defendants Villalobos, B. Pabon, and R. Pabon on Plaintiff’s
13                deliberate indifference claim;
14         (4)    all remaining claims and Defendants are DISMISSED from this action.
15
16   DATE: May 21, 2019                     __________________________________
                                            PERCY ANDERSON
17                                          UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                               2
